EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated October 29, 2009, relating to the financial statements and financial highlights which appear in the August 31, 2009 Annual Reports to Shareholders of the American Century California Tax-Free and Municipal Funds, which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights," "Independent Registered Public Accounting Firm," "Financial Statements," and "Summary Prospectus" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Kansas City, Missouri December
